This case is like that of Love, et al., v. Miami Laundry Company.
The appeal is from order denying leave to amend and from order vacating final decree in favor of the complainant and dismissing the bill of complaint.
The contract in this case was not signed by Wheeler doing business under the name of Miami Towel Supply Company, *Page 349 
but was only signed by Mickles and was in the following language:
"This agreement made the April 7th, 1930, between Harvey C. Wheeler, proprietor of the Miami Towel Sup. Co., and Casper C. Mickles.
"The said Harvey C. Wheeler hereby agrees to employ the said Casper C. Mickles at a salary of $22.50 dollars per week, and the said Casper C. Mickles hereby agrees to perform all duties promptly as he may be desired to do by the said Harvey C. Wheeler, or his representative, and he also agrees for the consideration aforesaid that he will not engage in the same business as that carried on by the said Harvey C. Wheeler, Towel Supply or Apron Supply, either as Proprietor, Canvasser, partner, or employee, directly or indirectly, for the period of two years after ceasing, for any reason whatever, to be in the employ of the said Harvey C. Wheeler, except outside the Cities of Miami, Ft. Lauderdale, Hollywood, W. P. Beach, Lake Worth and Vero Beach, in State of Florida.
"IN WITNESS WHEREOF, the party heretofore mentioned have set their hand on the day and date above written.
"(Sign Name Here.)
"CASPER C. MICKLES."
For the reasons stated in the opinion in the case of Love,et al., v. Miami Laundry Company on rehearing granted, filed at this Term of the Court, the order appealed from should be sustained and affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur. *Page 350